Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered March 24, 1999, convicting defendant, upon his plea of guilty, of sexual abuse in the first degree and sodomy in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 7 years and ZVz years to 7 years, respectively, unanimously modified, on the law, to the extent of substituting a term of 3V2 years to 7 years on the sexual abuse conviction, and otherwise affirmed.
As the People correctly concede, under the law in effect at the time the crime was committed, in 1992, the maximum term permitted for a second violent felony offender convicted of a class D felony was SVz to 7 years. Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.